MEMORANDUM **
Jose Rodriguez, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s (“IJ”) decision denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir. 2006), and deny the petition for review.
As the IJ provided alternative grounds for denying Rodriguez’s motion on the merits, we need not address his contention that his motion was timely.
Reviewing de novo, we conclude that Rodriguez’s due process contention is unpersuasive. In light of the IJ’s multiple reasons for denying relief, Rodriguez has not demonstrated that he was prejudiced by the agency’s failure to provide him a transcript of his removal hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (“To prevail on a due process challenge to deportation proceedings, [a petitioner] must show error and substantial prejudice.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*548ed by 9th Cir. R. 36-3.